DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] needs to be updated.  U.S. Patent Application No. 15/588,597 is US Patent No. 11,037,764.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Lacoste et al (US 2015/0173167) and Chen et al (US 5,198,725).
Fujino et al teaches a plasma processing tool 1, comprising: a processing chamber 11 confining a processing volume; and a plurality of modular microwave sources coupled to the processing chamber, wherein the plurality of modular microwave sources comprise: an array of applicators 60 positioned over a dielectric that forms a portion of an outer wall 11 of the processing chamber; and an array of microwave amplification modules 62B, 62C, wherein each microwave amplification module is coupled to one or more of the applicators in the array of applicators 61. (See Figs 1 and 4 and [0035]-[0075]). Fujino et al teaches the apparatus may be applied to other types of plasma processing apparatus, such as ECR plasma or magnetron plasma ([0153]).
Fujino et al does not explicitly teach a plurality of magnets, wherein the magnets are positioned around one or more of the applicators, and the plurality of magnets are electrically coupled to each other in series.
	In a microwave applicator for plasma production, Lacoste et al teaches a coaxial microwave applicator comprising a cylindrical permanent magnet, at least one annular permanent magnet and all magnets positioned at the end of the coaxial tube to generate electron cyclotron resonance coupling, wherein the end of the permanent cylindrical and annular magnets leads into a plasma enclosure ([0013]-[0027]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fujino et al by positioning the plurality of magnets around the applicators, as taught by Lacoste et al, to generate a desired magnetic field for electron cyclotron resonance coupling (Lacoste [0041]).
The combination of Fujino et al and Lacoste et al teaches permanent magnets around each applicator housing (Kashinwaya Fig 2; Lacoste Figs 4-8 ).
The combination of Fujino et al and Lacoste et al does not teach the plurality of magnets are electrically coupled to each other in series.
In a plasma processing apparatus, Chen et al teaches a magnetic field generating means can include a first electromagnet, a second electromagnet, and a third electromagnet, and each of the electromagnets can be supplied with an adjustable amount of current independent of the other electromagnets, and some or all of the electromagnets can be connected in series to a common direct current source (col 3, ln 1-67, col 7, ln 1-67; Fig 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fujino et al and Lacoste et al by coupling the plurality of magnets in series, as taught by Chen et al, because connecting magnetic field generators in series or in parallel are equivalent methods of coupling magnets in a plasma processing apparatus, and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).
Referring to claim 2-4, the combination of Fujino et al, Lacoste et al and Chen et al teaches electromagnets capable of forming a desired magnetic field (Chen col 3, ln 1-67) and magnets formed around the applicators (Lacoste [0013]-[0021], Fig 8) and a plurality of applicators, thus a plurality of magnets for each applicator.
	Referring to claim 6, the combination of Fujino et al, Lacoste et al and Chen et al does not explicitly teach the magnets embedded in the dielectric plate. Fujino teaches the dielectric plate with an applicator and Lacoste teaches adding permanent magnets around applicator and around a dielectric window 15 (Fig 8); therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fujino et al, Lacoste et al and Chen et al by optimizing the placement of the magnets with the dielectric plate taught by Fujino to confine the plasma, as desired, by embedding the magnets in the dielectric.
Referring to claim 7, the magnetic field strength is merely an intended use of the apparatus. The combination of Fujino et al, Lacoste et al and Chen et al teaches an apparatus capable of generating a desired magnetic field strength; therefore meets the claimed limitation.
Referring to claim 8, the combination of Fujino et al, Lacoste et al and Chen et al teaches ECR plasma (Lacoste [0053]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Lacoste et al (US 2015/0173167) and Chen et al (US 5,198,725), as applied to claims 1-4 and 6-8 above, and further in view of Kasai (US 2006/0137613).
	The combination of Fujino et al, Lacoste et al and Chen et al teaches all of the limitations of claim 5, as discussed above, except a magnet integrated within the applicator housing.
Kasai teaches a modular microwave applicator comprising a dielectric resonant cavity 20; an applicator housing formed around the dielectric housing 20b; a monopole 21 extending down an axial center of the dielectric resonator and into a channel formed in the center of the dielectric resonant cavity (Fig 1, [0033]-[0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the c combination of Fujino et al, Lacoste et al and Chen et al by using an applicator comprising a dielectric resonant cavity; an applicator housing formed around an outer sidewall of the dielectric resonant cavity; a monopole extending down an axial center of the dielectric resonator and into a channel formed in the center of the dielectric resonant cavity, as taught  by Kasai, to provide an applicator with improved plasma excitation efficiency (Kasai [0017]).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al (US 2012/0247676) in view of Lacoste et al (US 2015/0173167) and Chen et al (US 5,198,725), as applied to claims 1-4 and 6-8 above, and further in view of Grandemenge et al (US 2014/0197761).
	The combination of Fujino et al, Lacoste et al and Chen et al teaches all of the limitations of claim 9-10, as discussed above, except a plurality of plasma sensors positioned among the applicators and feedback control data.
	In a microwave plasma apparatus, Grandemenge et al teaches a plasma source 3 comprising an application device 30 and a measurement system 31 for measuring the power reflected by the application device 30 and a controller 6 connected to the measurement system and a frequency adjustment system 40 ([0157]-[0170]). Grandemenge et al also teaches the measurement system is for measuring parameters and the controller varies the frequency of the electromagnetic wave until the measured value reaches a set point, which clearly suggests feedback control ([0161]-[0180]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Fujino et al, Lacoste et al and Chen et al by providing a monitoring and feedback controller, as taught by Grandemenge et al, to control the plasma to a desired frequency and power (Grandemenge [0177]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,037,764 (‘764). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention would have been anticipated by ‘764. ‘764 claims a plasma processing tool, comprising: a processing chamber confining a processing volume; and a plurality of modular microwave sources coupled to the processing chamber, wherein the plurality of modular microwave sources comprise: an array of applicators positioned over a dielectric that forms a portion of an outer wall of the processing chamber; and an array of microwave amplification modules, wherein each microwave amplification module is coupled to one or more of the applicators in the array of applicators; and a plurality of magnets, wherein the magnets are positioned around one or more of the applicators, and wherein the plurality of magnets are electrically coupled to each other in series (See ‘764 claim 1).
Referring to claim 2-10, see ‘764 claims 2-10,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714